Case: 12-60966       Document: 00512470514         Page: 1     Date Filed: 12/13/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                        December 13, 2013
                                     No. 12-60966
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

FELIPE LUNA, also known as Nery Felipe Luna,

                                                  Petitioner

v.

ERIC H. HOLDER, JR., U. S. ATTORNEY GENERAL,

                                                  Respondent


                        Petition for Review of an Order of the
                           Board of Immigration Appeals
                                BIA No. A078 990 616


Before REAVLEY, JONES, and PRADO, Circuit Judges.
PER CURIAM:*
       Felipe Nery Luna is a native and citizen of El Salvador who entered the
United States without authorization. He was charged with being removable on
account of his unauthorized entry and because he was convicted of aggravated
assault with a deadly weapon, which the immigration judge (IJ) deemed a crime
of moral turpitude under 8 U.S.C. § 1182(a)(2)(A)(i)(I). Luna applied for asylum,
withholding of removal, and relief under the Convention Against Torture (CAT).
The IJ ordered Luna deported to El Salvador.

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-60966     Document: 00512470514     Page: 2   Date Filed: 12/13/2013

                                  No. 12-60966

      The Board of Immigration Appeals (BIA) concluded that Luna’s claims for
asylum and withholding of removal were barred because his prior conviction for
aggravated assault with a deadly weapon was a “particularly serious crime”
under 8 U.S.C. § 1231(b)(3)(B). The IJ found no merit to the CAT claim. The
BIA also concluded on the merits that Luna had failed to allege the facts
necessary to show entitlement to asylum, withholding of removal, or CAT relief.
See Chen v. Gonzales, 470 F.3d 1131, 1135-39 (5th Cir. 2006) (explaining the
requirements for those three forms of relief from removal). Luna filed a timely
petition for review.
      Luna contends only that his claims are not barred by the aggravated
assault conviction, which he says cannot be a particularly serious crime because
it is not an “aggravated felony” under 8 U.S.C. §§ 1101(a)(43)(F) & 1231(b)(3)(B).
We need not resolve this issue because Luna has failed to brief, and has thus
abandoned, any challenge to the BIA’s alternative determination that he is not
entitled to relief on the merits. See Soadjede v. Ashcroft, 324 F.3d 830, 833 (5th
Cir. 2003) (noting that issues not briefed are deemed abandoned).
      The petition for review is DENIED.




                                        2